Chief Justice Damron delivered the opinion of the court: The above named claimant is a corporation, main offices are at Chester, Illinois. On the 9th day of October, 1942, it delivered material consisting of sand for road maintenance, to the State of Illinois, Division of Highways, District #9, Carbondale, Illinois, amounting to the sum of $10.80. This account was presented to the Division of Highways at Carbondale, in January, 1944, was not paid, but was returned to the corporation with an explanation that the appropriation from which it was to have been paid had lapsed. The reasonableness of the claim is not questioned by the respondent. This Court has repeatedly held that where materials or supplies have been properly furnished to the State, and a bill therefor has been submitted within a reasonable time, but the same was not approved and vouchered for payment before the lapse of the appropriation from which it is payable an award for the reasonable value of supplies will be made, where, at the time the expenses were incurred there were sufficient funds remaining unexpended in the appropriation to pay for the same. Rock Island Sand & Gravel Co. vs. State, 8 C. C. R. 165; Oak Park Hospital vs. State, 11 C. C. R. 219. This case comes within the rule above set forth, an award is therefore entered in favor of claimant for the sum of $10.80.